ACCEPTED
                                                                                                                  01-15-00365-CR
                                                                                                       FIRST COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                              6/3/2015 1:06:21 PM
                                                                                                            CHRISTOPHER PRINE
                                                                                                                           CLERK


                                 No. 1-15-00365-CR
ORLANDO SALAZAR                                IN THE COURT OF APPEALS
                                                                FILED IN
                                                             1st COURT OF APPEALS
V.                                                               HOUSTON, TEXAS
                                               OF THE FIRST SUPREME
                                                             6/3/2015 1:06:21 PM
STATE OF TEXAS                                 JUDICIAL DISTRICT
                                                             CHRISTOPHER A. PRINE
                                                                     Clerk

                          CERTIFICATE OF COUNSEL
      In compliance with the requirements of Anders v. California, 386 U.S. 378
(1967), I, Frank D. Brown, court-appointed counsel for appellant, Orlando Salazar,
in the above-referenced appeal, do hereby verity, in writing, to the Court that I have:

1. Notified appellant that I filed a motion to withdraw as counsel with an
accompanying Anders brief, and provided a copy of each to appellant;

2. Informed appellant of his right to file a pro se response identifying what he
believes to be meritorious grounds to be raised in his appeal, should he so desire;

3. Provided Appellant with a complete copy of the record; Clerk’s record and
Reporter’s record on May 20, 2015; Clerk’s Supplemental record 06/03/15;

4. Informed appellant of his right to seek discretionary review pro se should this
Court declare his appeal frivolous.
                                        Respectfully submitted,
                                        Attorney for Appellant
                                        Frank D.             Digitally signed by Frank D. Brown
                                                             DN: cn=Frank D. Brown, o=Frank D. Brown
                                                             Lawyer, ou,


                                        Brown                email=1honestlawyer@sbcglobal.net, c=US
                                                             Date: 2015.06.03 12:49:21 -05'00'


                                        FRANK D. BROWN
                                        Lawyer
                                        P.O. Box 3275
                                        San Angelo, TX 76901
                                        325-227-8794
                                        325-227-8817 Fax
                                        1honestlawyer@sbcglobal.net
                                        TSB# 03122500
                          CERTIFICATE OF SERVICE
       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on 05/19/2015 as follows:
Ashley Knight
124 W. Beauregard
San Angelo, Texas 76903
Attorney for the State of Texas
By: hand-delivered
Frank D.           Digitally signed by Frank D. Brown
                   DN: cn=Frank D. Brown, o=Frank D. Brown
                   Lawyer, ou,

Brown
_________________________
                   email=1honestlawyer@sbcglobal.net, c=US
                   Date: 2015.06.03 12:48:54 -05'00'

Lawyer
Date: 06/03/15